Citation Nr: 0620351	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for herpes simplex 
virus (HSV).

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of fracture to the left little 
toe.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Portland, Oregon, which denied the service connection claim 
for HSV and granted service connection for a left little toe 
fracture and assigned a noncompensable rating.  

Other issues of entitlement to service connection for chronic 
vaginitis with human papilloma virus and bilateral plantar 
fasciitis were granted while on appeal by an October 2003 
Decision Review Officer (DRO) determination, and are no 
longer in appellate status.

In an April 2005 decision and remand, the Board denied the 
veteran's claims of service connection for chronic urinary 
tract infections, atypical squamous cells of the cervix, and 
denied entitlement to a compensable rating for acne.  The 
issues of service connection for HSV and allergic rhinitis, 
as well as the issue of entitlement to a compensable rating 
for residuals of fracture to the left little toe, were 
remanded by the Board to the RO.  

The issue of service connection for allergic rhinitis 
(claimed as upper respiratory tract infections) was granted 
while on appeal by a March 2006 rating decision of the 
Appeals Management Center.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any current HSV disability is related to disease or 
injury that was incurred or aggravated in service.  

2.  The evidence does not demonstrate limitation of motion, 
crepitation at the metatarsophalangeal joint region, 
deformity, malunion and/or nonunion of the fracture of the 
left little toe; and slight pain is not attributable to the 
service-connected injury.  


CONCLUSIONS OF LAW

1.  HSV was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a fracture to the left 
little toe have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran's claims of service connection were 
received at the RO in July 1999.  The veteran was thereafter 
provided with an initial duty-to-assist letter in June 2001, 
prior to the unfavorable rating decision which was issued in 
December 2001.  The RO subsequently sent additional duty-to-
assist letters to the veteran in November 2005.  As such, the 
Board finds no defect with the timing of the notice letters.  

The notice letters included the type of evidence needed to 
substantiate claims for service connection.  The RO, in the 
duty-to-assist letters, also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letters also informed the appellant about the information and 
evidence he was expected to provide.  That letter also 
informed the appellant that he should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain, and thus, the veteran was, in effect, requested to 
submit all evidence in her possession that pertained to her 
claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the elements of effective date and initial 
rating, as the issue of service connection for HSV is denied, 
there will be no effective date or initial rating assigned, 
and thus, any procedural defect with regard to the service 
connection claim is harmless.  

The veteran was not provided with notice of the downstream 
issues of initial disability rating and effective date with 
regard to the veteran's claim of service connection for 
residuals of fracture to the left little toe, prior to the 
initial rating decision.  Nevertheless, after service 
connection was granted and the veteran appealed the initial 
rating, the RO sent the veteran a Statement of the Case in 
October 2003 which provided detailed notice of the criteria 
necessary to warrant a higher initial rating, as well as all 
of the laws and regulations governing her appeal.  In 
addition, a November 2005 letter provided notice to the 
veteran that she was being scheduled for a VA examination to 
determine the level of severity of the service-connected 
disability.  Moreover, a March 2006 Supplemental Statement of 
the Case specifically notified the veteran of how/when an 
initial disability rating and effective date are assigned.  
Thus, although the initial duty-to-assist letter did not 
contain notice of the effective date and initial rating, the 
RO cured the procedural defect by sending a letter, SOC and 
SSOC which collectively contained the required notice.  Thus, 
the Board may proceed with a final decision, as noted 
hereinabove.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the veteran and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issue of service 
connection for degenerative joint disease of the right knee 
to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran asserts that she contracted herpes during 
service, and as such, that service connection is warranted 
for that disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive chronic disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the medical evidence in this case does 
not show that the veteran carried a diagnosis of HSV during 
service.  An October 1993 culture report was negative for 
herpes.  The remainder of the service medical records are 
negative for complaints, findings or diagnosis of HSV.  

March 1998 inpatient labor and delivery records from an Army 
Medical Center document the birth of the veteran's child.  
These records note a history of HSV.

A November 2002 VA examination report notes that the veteran 
carried two sexually transmitted diseases, HPV and HSV.  The 
examiner noted the veteran's history of HSV with infrequent 
outbreaks, described as vulvar swelling and pain.  

At a December 2005 VA examination, the veteran reported that 
her initial outbreak of herpes was in September 1993.  She 
described the outbreak, which lasted at least three weeks, as 
a severe painful vulvar lesion which was so painful that it 
was difficult to urinate, which the examiner noted was very 
suggestive of herpes.  Since the initial outbreak, the 
veteran reported that she experienced outbreaks about once 
per year which she described as minor swelling in the vulva.  
The veteran had never seen vesicular lesions and she was 
never re-tested with a herpes culture.  She also reported 
that she had never used anti-viral agents.  The veteran 
brought diagnostic test results from September 2005 which 
were positive for HSV Type 1 infection.  

Nevertheless, the examiner, after a review of the claims 
file, was unable to find documentation to support the 
assertion that the veteran contracted herpes during her 
period of active duty.  The examiner referenced the October 
1993 negative culture, noted hereinabove, and noted that the 
veteran's recurrences had consisted of minor vulvar swelling, 
which was never documented as being herpes by culture.  The 
examiner was unable to state that the veteran had recurrent 
genital herpes without resorting to speculation, given that 
the veteran's infrequent recurrences did not require 
medication, and given that the episodes had never been 
documented with herpes cultures, and given that the veteran's 
description of the outbreaks was not typical for genital 
herpes.  

Thus, in sum, the medical evidence of record reflects that 
the veteran may have a current diagnosis of genital herpes, 
although the record contains no evidence of a positive 
culture.  Nevertheless, even if the record did show a current 
diagnosis of HSV by culture, there is no evidence of record 
which shows that HSV began during service.  The objective 
evidence of record does not support the veteran's assertions 
that her HSV began in September 1993, particularly since a 
culture from October 1993 was negative.  

There is no evidence of record, other than the veteran's 
contentions, that her current HSV, if any, is related to any 
disease or injury incurred in or aggravated by service.  As 
the veteran is not a medical expert, she is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

There is no evidence to support the veteran's assertion that 
she contracted HSV during service, and a VA doctor has 
concluded that it would be pure speculation to provide an 
opinion in that regard.  Thus, after a careful review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding of service connection for HSV.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2005).  



III.  Increased Ratings

The veteran asserts that a compensable rating is warranted 
for the service-connected residuals of a left little toe 
fracture.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in cases such as this, that arise 
from an initial rating decision which established service 
connection and assigned the initial disability evaluation, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  
The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Here, the RO granted service connection for residuals of 
nondisplaced spiral fracture of the fifth toe of the left 
foot and assigned a noncompensable rating.  

When evaluating the impairment caused by the veteran's left 
little toe fracture, it must be noted, as an initial matter, 
that this disability is not specifically found within the 
rating schedule.  As noted above, pursuant to 38 C.F.R. § 
4.20 (2005), when a disability is not found within the rating 
schedule, it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  In view of this, the RO rated the 
veteran's left fifth toe injury under the provisions of 
Diagnostic Code 5283, and the Board will also consider a 
rating under Diagnostic Code 5284.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered. 38 C.F.R. § 4.40 (2005).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

Historically, the veteran injured her fifth left toe in July 
1992.  One week after the injury, she complained of ache 
and/or slight pain.  X-rays showed spiral fracture, left 
fifth toe, proximal phalanx.  

November 2002 X-ray studies of the left foot were essentially 
unremarkable.  The bones were intact without fractures or 
areas of focal bone destruction.  

At VA examination in February 2006, the veteran reported pain 
on a scale of 1 out of 10, when it did occur.  The pain only 
occurred when the veteran wore particular shoes.  There was 
no pain on rest or sleeping.  There was a slight lesion on 
the dorsolateral aspect of the fifth toe of the left foot.  
There was slight hyperkeratotic tissue on the dorsolateral 
aspect of the fifth digit, left foot, approximately 1 mm in 
size.  There was no ulceration that was noted.  There was no 
edema.  The veteran had mild flexible hammertoe of digits 2, 
3, 4 and 5 on both feet with the foot in a nonweightbearing 
status.  The fifth toe on both feet was straight; it was not 
rotated into either varus or valgus position.  The muscle 
strength for dorsiflexion, plantar flexion, inversion, and 
eversion was within normal limits for all.  

Neurologically, babinski was negative.  Achilles tendon 
reflex was 1/4 bilaterally.  The light touch, vibratory and 
proprioception were well within normal limits.  The range of 
motion of the fifth digit was within normal limits, 
bilaterally.  There was no pain on dorsiflexion, or plantar 
flexion.  There was no crepitation at the metatarsophalangeal 
joint region.  The positions of the fifth toe on the left 
foot and the right foot were equal in the sagittal frontal 
and transverse planes.  Review of x-rays of the left foot, 
the proximal phalanx of the fifth toe on the left foot healed 
completely from the previous spiral fracture in July 1992.  
The examiner concluded that any symptoms of the left toe were 
not attributable to the previous fracture of the fifth toe on 
the left foot.  

The veteran's service-connected residuals of a fracture to 
the left little toe is rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5283, the only diagnostic 
code specifically relating to the metatarsals.  Under that 
code, the medical evidence must show malunion or nonunion of 
the tarsal or metatarsal bones, of at least a moderate degree 
to warrant a compensable evaluation of 10 percent.  In this 
case, there is no evidence of such malunion or nonunion.   

The "catch all" diagnostic code for foot injuries that do 
not fall under a specific diagnostic code is Diagnostic Code 
5284 (foot injuries, other).  Under Diagnostic Code 5284, a 
10 percent rating is assigned for moderate impairment due to 
a foot injury.  A 20 percent rating is assigned for 
moderately severe impairment, and a 30 percent rating is 
assigned for severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is applicable.  38 C.F.R. § 
4.71a (2005).

Applying the criteria of either Diagnostic Code 5283 or 5284 
to the veteran's symptoms, the Board finds that the veteran 
has only a slight, if any, disability attributable to the 
left fifth toe, and as such, a compensable rating is not 
warranted under either code.  The veteran complained of 
slight pain and the examiner in February 2006 did not 
attribute those complaints to the service-connected toe 
fracture, or residuals therefrom.  The veteran had full range 
of motion of the left little toe without pain.  Muscle 
strength was normal and the veteran's toe was straight.  In 
order to warrant a compensable rating for the service-
connected residuals of a fracture of the left little toe, the 
evidence would have to show at least moderate disability.  In 
this case, there is no evidence of record which suggests that 
the severity of the veteran's service-connected left little 
toe disability approximates anything more than slight.  As a 
"moderate" level of disability is simply not shown, a 
compensable rating is not for application.  

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion. Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected left foot (toe) disability is more than 
slight, even considering the additional factors set forth in 
38 C.F.R. §§ 4.40 and 4.45.  As detailed above, the veteran 
has complained of pain in the toe, but examination does not 
reflect any limitation of motion or additional pain on 
motion.  Moreover, the examiner in February 2006 concluded 
that the veteran's symptoms were not attributable to the in-
service injury.  

Based on the foregoing, the Board finds that the objective 
evidence of record does not reflect that the veteran's 
service-connected left toe symptomatology has, during the 
appeal period, been productive of a more than slight, if any, 
disability.  Indeed, no medical professional has 
characterized the veteran's left toe fracture disability as 
more than slight.  As such, a compensable rating under 
Diagnostic Code 5283 or 5284 is therefore not warranted at 
any time during the appeal period, including with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating at any time during the 
appeal period for the veteran's service-connected residuals 
of fracture to the left little toe.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  




ORDER

Service connection for HSV is denied.  

An initial compensable rating for residuals of fractured 
fifth toe, left foot, is denied.
 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


